DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 April 2022 has been entered.
Drawings


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a manifold (206) is fluidly coupled to the inlet legs (212A, 212B) and the outlet legs (212’A, 212’B), wherein the manifold (206) is in fluid communication with the flow inlet (210), the inlet leg (212A) of the first conduit (208A), the inlet leg (212B) of the second conduit (208B), the outlet leg {212’A) of the first conduit (208A); the outlet leg (212’B) of the second conduit (208B), and the flow outlet (210’) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-10, 12-16 and 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew (U.S. Patent Number 4,879,910). Lew discloses flowmeters comprising a plurality of flow passage conduits disposed in a generally axisymmetric arrangement about an axis intermediate the inlet and outlet ports of the flowmeter, which flow passage conduits are subjected to torsional vibrations about the axis of axisymmetry, wherein the time rate of flow of materials moving through the plurality of flow passage conduits is determined from the attenuation of the torsional vibrations caused by the convective momentum transfer of the moving materials that carries away the momentum associated with the torsional vibrations or from the difference in the torsional vibratory motions between the upstream and downstream halves of the combination of the flow passage conduits, which difference in the torsional vibratory motions arises from the convective inertia forces of the materials moving through the flow passage conduits acting in two opposing directions in the two halves of the combination of the flow passage conduits (Please see the abstract).
With respect to claim 1, Lew discloses and illustrates best in Figure 16, a flowmeter (fig. 14), comprising: a flow inlet (115); a flow outlet (116); a first conduit having an inlet leg (118) fluidly coupled to a central conduit portion (loop 117), wherein the central conduit portion is further fluidly coupled to an outlet leg; a second conduit having an inlet leg (119) fluidly coupled to a central conduit portion (loop at the center), wherein the central conduit portion is further fluidly coupled to an outlet leg (conduit at the right side of flowmeter); wherein the flow inlet (115) is fluidly coupled to a first end of the first conduit and a first end of the second conduit, and the flow outlet (116) is fluidly coupled to a second end of the first conduit and a second end of the second conduit (fig. 14); wherein the inlet legs and the outlet legs comprise central conduit portions disposed therebetween on the respective first and second conduits; a manifold (center of figure 16) fluidly coupled to the inlet legs and the outlet legs ; a driver (122) coupled to the manifold (center loop), wherein the driver is operable to vibrate the first and second conduits (fig. 14; see also column 11, line 64 through column 12 line 21). 
With respect to claim 2, the flowmeter of claim 1, comprising a second driver (123) coupled to the manifold, is illustrated in fig. 14.
With respect to claim 3, the flowmeter of claim 1, wherein the driver comprises a first driver component (122) coupled to the first conduit (118), and a second driver component (121) coupled to the manifold (center loop) is illustrated in fig. 14.
With respect to claim 4, the flowmeter of claim 2, wherein an additional first driver component (123) coupled to the second conduit (119), is illustrated in fig. 14.
With respect to claim 5, the flowmeter of claim 2, wherein an additional first driver component (123) is coupled to the second conduit (119) and an additional second driver component (121) is coupled to the manifold (center loop), is illustrated in fig. 14.
With respect to claim 6, the flowmeter of claim 1, wherein the first and second conduits are configured to be driven in opposite directions about respective bending axes is disclosed in column 11, line 64 through column 12 line 21 and shown in fig 14 as the drivers are on opposite sides.
With respect to claim 7, the flowmeter of claim 1, wherein the first and second conduits maintain a constant cross-sectional area through an entirety of a fluid flow path is illustrated in fig. 14.
With respect to claim 8, the flowmeter of claim 1, wherein the first and second conduits maintain a constant cross-sectional hydraulic diameter through an entirety of a fluid flow path is illustrated in fig. 14. 
With respect to claim 9, the flowmeter of claim 1, wherein the first and second conduits are configured to be symmetric in X, Y, and Z planes is illustrated in fig. 14.


With respect to claim 10, Lew discloses and illustrates best in Figure 16, a flowmeter (fig. 14), comprising: a flow inlet (115); a flow outlet (116); a first conduit having an inlet leg (118) fluidly coupled to a central conduit portion (loop 117), wherein the central conduit portion is further fluidly coupled to an outlet leg; a second conduit having an inlet leg (119) fluidly coupled to a central conduit portion (loop at the center), wherein the central conduit portion is further fluidly coupled to an outlet leg (conduit at the right side of flowmeter); wherein the flow inlet (115) is fluidly coupled to a first end of the first conduit and a first end of the second conduit, and the flow outlet (116) is fluidly coupled to a second end of the first conduit and a second end of the second conduit (fig. 14); wherein the inlet legs and the outlet legs  comprise central conduit portions disposed therebetween on the respective first and second conduits; wherein the inlet legs comprise a first cross-sectional profile and the central conduit portions comprise a second cross-sectional profile that is different from the first cross-sectional profile (fig. 14 shows the central loop portions being of a similar overall dimension, but the loop configuration is similar to giving a different cross sectional profile than the inlet and outlet sections.  Thus, there would be an equivalent structure and figure 5 shows such a structure so including such a structure would be well within the preview of one of ordinary skill in the art at the time of the invention.)

With respect to claim 12, the flowmeter of claim 10, wherein the outlet legs comprise a third cross-sectional profile that is different from the first and second cross sectional profiles is illustrated in fig. 14, as discussed with respect to claim 10.
With respect to claim 13, the flowmeter of claim 10, wherein at least one cross-sectional profile is hexagonal is illustrated in fig. 6, with 6 conduit sections.
With respect to claim 14, the flowmeter of claim 10, wherein the first and second conduits are configured to be driven in opposite directions about respective bending axes is disclosed in column 9, lines 50 - 62. 
With respect to claim 15, the flowmeter of claim 10, wherein the first and second conduits maintain a constant cross-sectional area through an entirety of a fluid flow path is illustrated in fig. 14. 
With respect to claim 16, the flowmeter of claim 10, wherein the first and second conduits maintain a constant cross-sectional hydraulic diameter through an entirety of a fluid flow path is illustrated in fig. 14.
With respect to claim 18, the flowmeter of claim 10, wherein the first and second conduits are configured to be symmetric in X, Y, and Z planes is illustrated in fig. 14 and 15.
Response to Arguments
Applicant's arguments filed 28 April 2022 have been fully considered but they are not persuasive. The applicant has reproduced figures and argued that the fluid flows “through” the manifold 206 and the examiner disagrees.  In Figure 3 of the application, the manifold is clearly shown to abut against the bends of the various inlet and legs of the device: 
    PNG
    media_image1.png
    485
    754
    media_image1.png
    Greyscale

As shown in the circled area of Figure 3 above, the manifold 206 in the center does not have any fluid connection to any of the inlet 210, the outlet 201’, the inlet legs 212A, 212B, or the outlet legs 212A’, 212B’.  The fluid travels around the manifold, not through it, as the applicant argues. This is further made clear by applicant’s Figure 4. The applicant argues on page 8 of the arguments/remarks that the fluid “passes through the manifold 206” which is not at all what Figure 4 shows:
    PNG
    media_image2.png
    463
    754
    media_image2.png
    Greyscale
The fluid path shown in figure 4 shows the fluid enters the flow inlet 210 then branches off between legs 212A and 212B. Then it flows through conduits 208A and 208B, which neither conduit of 208A or 208 B ever pass through or contact the manifold 206 at any point. After passing through conduits 208A and 208B, then the flows go into legs 212’A and 212’B then merge back into outlet 210’.  The fluid flows around the manifold, not through it, again, as shown clearly in applicant’s Figure 3. If the fluid were to flow through the manifold, then there would be no need for the structure shown in Figure 4 as the fluid could go straight through the manifold from inlet 210 to outlet 210’. See arrow in the Figure 4 reproduced below:
    PNG
    media_image3.png
    463
    754
    media_image3.png
    Greyscale

None of the figures show such a flow because nothing passes “through the manifold”, it is directed around it. In fact, the manifold is shown in a “cross hatch” in the figure, which typically indicates that it is in fact solid and has no shown openings, paths, or channels, such as the various conduits and channels shown clearly by arrows allowing fluid to flow through them (see the circle in Figure 4 reproduced below): 


    PNG
    media_image4.png
    673
    1110
    media_image4.png
    Greyscale

In fact, the claim stating that the manifold is fluidly coupled to or in fluid communication with anything is not accurate. The specification when discussing Figure 2 states as follows:“An embodiment of a flowmeter 200 is provided in FIG. 2. A sensor assembly25 202 is provided. The sensor assembly 202 comprises a pair of flanges 204 and 204', a 
manifold 206, and conduits 208A and 208B that collectively form a tubeset. The manifold 206 is coupled to a flow inlet 210 and flow outlet 210', inlet legs 212A, 212B and outlet legs 212'A, 212'B. A flowpath is primarily defined by the flow inlet 210 and flow outlet 210', and the conduits as a whole 208A and 208B, including inlet legs 212A,30 212B and outlet legs 212'A, 212'B. Inlet legs 212A, 212B and outlet legs 212'A, 212'B 
have central conduit portions 212C, 212'C (see FIG. 3) disposed therebetween on respective conduits 208A and 208B.” 
	
The flow path is not disclosed to go through or include the manifold 206 at all. The manifold, as shown in figures 3 and 4 is coupled to the conduits, but not fluidly coupled and as the disclosure states, the manifold is not needed to provide a flow path and nothing is disclosed to “pass through” the manifold.  The examiner would also like to note that the specification does also note the following:“In prior art flowmeters, manifolds 102, 102' are7 
WO 2019/089032 PCT/US2017/059750 
typically multi-piece assemblies, but in a present embodiment, the manifold 206 may be constructed as a portion of conduits 208A and 208B, as illustrated. This, however, is not strictly necessary for all embodiments. It should be noted that two conduits 208A, 208B are illustrated, but a flowmeter 200 with a single conduit is contemplated, as is a 
5 flowmeter 200 having more than two conduits. 
When the sensor assembly 202 is inserted into a pipeline system (not shown) that 
carries a process material, the material enters the flow inlet 210 of the sensor assembly 202 via inlet orifice 226 and passes through the manifold 206, passes through both inlet legs 212A, 212B, where the process material is directed to enter conduit 208A and 208B10 sections, flow through conduit 208A and 208B sections to outlet legs 212'A, 212'B, and 
back into the manifold 206. From here, process material enters the flow outlet 210' where it exits the sensor assembly 202 through the outlet orifice 226' (not visible in 
FIG. 2). “

However, there is no figure presently that shows either the manifold 206 as part of conduits 208A and 208B nor is there any figure that shows the fluid actually passing through the manifold, and this is disclosed as not necessary by the applicant anyway. As presented in the figures, the fluid just flows around the manifold, and all claimed features must be shown, or removed from the claims. Therefore, the various flow paths and conduits of the prior art would meet the claim limitations as presented and illustrated and thus the rejection above has been given.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



May 23, 2022
/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861